PHARMACISTS — ADVERTISING DRUG PRICES A pharmacist may advise potential customers either in person or through general advertising the price of any prescription drug.  The Attorney General has considered your request for an opinion wherein you ask the following question: "May pharmacists advise potential customers either in person or through general advertising that he will, as a service, inform them as to the availability of lower priced chemically equivalent (generic) drugs with which their prescriptions may be filled?" At the time of your request, a number of states, including Oklahoma, prohibited the advertising of prices of prescription drugs (See 59 Ohio St. 736.1 [59-736.1] (1971)). As you are aware, at the time of the opinion request there was pending in the United States Supreme Court the case of Virginia State Board of Pharmacy, et al. v. Virginia Citizens Consumer Council, Inc., et al., U.S. 96 S. Ct. 1817, 48 L. Ed. 2d 346, challenging the validity of a similar Virginia statute which prohibited the advertising of prescription drugs. Further, in the latter part of 1974, there was filed before a three judge panel in the United States District Court for the Western District of Oklahoma a lawsuit, A.F.L.-C.I.O., et al. v. Derryberry, et al., No. 74-592-E, directly attacking the constitutionality of 59 Ohio St. 736.1 [59-736.1] (1971). As you are aware, it is the policy of the Attorney General not to furnish opinions on questions scheduled for determination by any Court (See paragraph No. 8 of the Statement of Policy of the Attorney General Relating to Furnishing Written Opinions, Volume 7, at page xii), and therefore your request was held in abeyance until final action had been taken by the Court in A.F.L.-C.I.O., supra. On October 26, 1976, pursuant to the United States Supreme Court decision in Virginia Citizens, supra, the Oklahoma three judge panel declared 59 Ohio St. 736.1 [59-736.1] (1971) unconstitutional. Clearly, therefore, there is no prohibition against a pharmacist advertising the price of prescription drugs either in person or through general advertising.  It is, therefore, the opinion of the Attorney General that your question is answered in the affirmative. A pharmacist may advise potential customers, either in person or through general advertising, the price of any prescription drug.  (Paul C. Duncan) ** SEE: OPINION NO. 76-381 (1976) **